Citation Nr: 1517632	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  10-41 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The Veteran served on active duty from November 1982 to April 1992, when he was discharged on account of disability.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 RO decision.  The Veteran and his wife presented sworn testimony during a hearing held before the undersigned Veterans Law Judge via videoconference in March 2015.  

Since the most recent RO review of this case, new evidence which supports the Veteran's appeal has been submitted, along with a waiver of initial RO review.


FINDING OF FACT

The Veteran is rendered unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.


CONCLUSION OF LAW

A total disability rating for compensation based upon individual unemployability due to service-connected disabilities is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends his service-connected disabilities render him unable to retain or maintain gainful employment.

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the purpose of one 60 percent disability or one 40 percent disability in combination, disabilities resulting from common etiology or a single accident will be considered as one disability.  The Veteran's employment history, educational and vocational attainment, as well as his particular physical disabilities are to be considered in making a determination on unemployability.  It is further provided that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In determining whether the Veteran is entitled to a total disability rating based upon individual unemployability, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose, supra.

The Veteran reported that he has completed one year of college, in addition to extensive training in the medical field that he received during service.  He has post-service work experience as a mechanic, and as a union steward.  According to the Social Security disability records in his file, he has not worked since 2006.  During the hearing on appeal, he provided credible and extensive testimony as to his inability to get along with others, however, and explained that he had difficulty holding down a job.  He illustrated his difficulties in getting along with others by explaining that he has even been banned from attending family gatherings.  

Service connection has been granted for post-traumatic stress disorder (PTSD), rated as 50 percent disabling; sinus headaches, rated as 50 percent disabling; lumbar strain, rated as 20 percent disabling; right foot bunionectomy residuals, rated as 10 percent disabling; left foot bunionectomy residuals; septoplasty residuals; and allergic rhinitis, all rated as noncompensable.  The combined disability rating is 80 percent.  As such , he meets the schedular criteria for an award of a total disability rating for compensation based on individual unemployability under the provisions of 38 C.F.R. § 4.16(a), IF in the judgment of VA, his service-connected disabilities render him unemployable.

The medical evidence of record includes several statements from the Veteran's treating psychiatrist that he is rendered unemployable due to his inability to get along with others, despite his compliance with medical and therapeutic treatment for PTSD.  

Upon review of the evidence, the Board finds little doubt that the Veteran is rendered unemployable due to his service-connected disabilities.  His inability to work with others, combined with his physical limitations, buttressed by his credible hearing testimony and the thoughtful, informed statements of his psychiatrist add up to the conclusion that he is unemployable, without consideration of his age or other nonservice-connected disabilities.  A TDIU is therefore granted. 

Given the result reached above, very little exposition of the VA's duties to notify and assist the Veteran in substantiating his claim is required, other than to note that he was indeed provided with the relevant information and notification, and that adequate information has been obtained to support the decision reached above.  



Continued on next page




ORDER

A total disability rating based upon individual unemployability due to service-connected disabilities is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


